Exhibit 99.1 NEWS RELEASE For Immediate Release October 20, 2011 For Further Information Contact: Charles R. Hageboeck, Chief Executive Officer and President (304) 769-1102 City Holding Company Announces Increased Third Quarter Results Charleston, West Virginia – City Holding Company, “the Company” (NASDAQ:CHCO), a $2.7 billion bank holding company headquartered in Charleston, today announced net income per diluted share for the third quarter of 2011 of $0.76 compared to $0.58 per diluted share in the third quarter of 2010.Net income for the third quarter of 2011 was $11.6 million compared to $9.0 million in the third quarter of 2010.For the third quarter of 2011, the Company achieved a return on assets of 1.71%, a return on tangible equity of 17.8%, a net interest margin of 3.93%, and an efficiency ratio of 53.2%.For the first nine months, the Company achieved a return on assets of 1.53%, a return on tangible equity of 15.9%, a net interest margin of 3.89%, and an efficiency ratio of 57.4%. City’s CEO Charles Hageboeck stated that, “City’s results for the third quarter of 2011 are up significantly from the third quarter of 2010 primarily due to lower provision for loan losses, as well as net investment security gains in the third quarter of 2011 compared to net investment security losses in the third quarter of 2010.Aside from these two differences, the Company continued to perform very well through the third quarter.The net interest margin increased from 3.78% in the second quarter of 2011 to 3.93% in the third quarter of 2011, as net interest income increased nearly $1.0 million.Loans increased $28 million (1.5%) during the third quarter.Asset quality remained strong – with improvements in non-performing assets and past-due loans.Despite our presence in relatively slow growing markets, City has continued to perform very well for a variety of reasons.These reasons include lower volatility in our markets than that of faster growing markets; City’s franchise is exceptionally strong; and our community bank model allows us to grow our business at the expense of our big bank competitors.” “During the third quarter of 2011, the Company received life insurance proceeds from a policy carried by one of our commercial customers.As a result, the Company recorded a recovery of $1.9 million and no provision for loan losses was required for the quarter.Also, our net investment security gains increased $1.9 million from the third quarter of 2010 due to less credit-related impairment losses recognized in the third quarter of 2011 compared to 2010 and the call at par value of a trust preferred security on which we had previously recognized a credit-related impairment loss.In addition, net interest income for the third quarter of 2011 increased $0.4 million from the third quarter of 2010 despite lower interest income from our interest rate floors ($0.9 million).While the net interest margin has been compressed due to the sustained low interest rate environment, we were able to offset this impact by growing our average loan portfolio by 4.8% from September 30, 2010 and continuing to prudently price our interest bearing deposits.Additionally, based upon current trends, we believe that loan growth in 2011 will exceed that achieved in the prior year. ” 1 Net Interest Income The Company’s tax equivalent net interest income increased $1.0 million, or 4.5%, from $22.8 million during the second quarter of 2011 to $23.8 million during the third quarter of 2011.This increase is primarily attributable to the decrease in interest expense exceeding the decline in interest income from the second quarter of 2011 resulting in an increase in tax equivalent net interest income of $0.6 million.This decline is largely due to the average interest rate paid on interest-bearing liabilities declining from 1.16% for the second quarter 2011 to 0.96% for the third quarter of 2011.In addition, the Company received $0.4 million of taxable security interest income from the call of a trust preferred security (see Investment Securities Gains/(Losses)) that had previously deferred interest payments.The Company’s reported net interest margin increased from 3.78% in the second quarter of 2011 to 3.93% in the third quarter of 2011, primarily reflecting the items described above. Credit Quality The Company’s ratio of non-performing assets to total loans and other real estate owned decreased from 1.65% at June 30, 2011 to 1.60% at September 30, 2011.The Company’s ratio of non-performing assets to total loans and other real estate owned continues to compare very favorably to peers. The Company’s non-performing asset ratio of 1.60% at September 30, 2011 is only 27% of the 5.82% average non-performing asset ratio reported by the Company’s peer group (bank holding companies with total assets between $1 and $5 billion) as of the most recently reported quarter ended June 30, 2011. Past due loans decreased slightly from $10.7 million at June 30, 2011 to $10.6 million or 0.55% of total loans outstanding at September 30, 2011.At September 30, 2011, past due residential real estate loans were $4.6 million or 0.72% of residential real estate loans outstanding; past due home equity loans were $2.4 million or 0.57% of home equity loans outstanding; and past due commercial real estate loans were $2.4 million or 0.34% of commercial real estate loans outstanding. During the third quarter of 2011, the Company received life insurance proceeds as the beneficiary of a life insurance policy carried by one of the Company’s commercial borrowers.The Company had previously placed several loans to this customer on non-accrual status and recorded charge-offs related to these credits.The life insurance proceeds satisfied the customer’s remaining outstanding balances and also enabled the Company to recover $1.9 million of the previously recorded charge-offs. At September 30, 2011, the Allowance for Loan Losses (“ALLL”) was $19.8 million or 1.03% of total loans outstanding and 87% of non-performing loans compared to $18.9 million or 1.00% of loans outstanding and 81% of non-performing loans at June 30, 2011, and $18.2 million or 0.98% of loans outstanding and 156% of non-performing loans at December 31, 2010. 2 As a result of the Company’s quarterly analysis of the adequacy of the ALLL, the Company did not record a provision for loan losses in the third quarter of 2011after considering the impact of the insurance proceeds of $1.9 million previously discussed.Changes in the amount of the provision and related allowance are based on the Company’s detailed systematic methodology and are directionally consistent with changes in the composition and quality of the Company’s loan portfolio. The Company believes its methodology for determining the adequacy of its ALLL adequately provides for probable losses inherent in the loan portfolio and produces a provision and allowance for loan losses that is directionally consistent with changes in asset quality and loss experience. Investment Securities Gains/(Losses) During the first quarter of 2010, the Company recognized a credit-related net impairment charge of $0.6 million related to a single issuer bank trust preferred security (Cascade Capital I Trust issued by Cascade Financial Corporation of Everett, Washington).In the second quarter of 2011, Cascade Financial Corporation was acquired by Opus Bank.In connection with this acquisition, Opus Bank called Cascade’s trust preferred security in the third quarter of 2011 and the Company received full repayment on its investment in this security, along with accrued interest that had previously been deferred.As a result of this repayment, the Company recognized an investment gain of $0.6 million in the third quarter of 2011. This gain was partially offset by $0.3 million of credit-related net investment impairment losses recorded by the Company during the third quarter of 2011.The charges deemed to be other than temporary were related to pooled bank trust preferreds with a remaining book value of $2.8 million at September 30, 2011.The credit-related net impairment charges were based on the Company’s quarterly reviews of its investment securities for indications of losses considered to be other than temporary. Non-interest Income Exclusive of net investment securities gains and losses during the quarters ended September 30, 2011 and 2010, non-interest income increased slightly to $13.3 million in the third quarter of 2011 as compared to $13.2 million in the third quarter of 2010.Modest increases in service charges and trust and investment management fee income were largely offset by a decrease in bank owned life insurance income. Non-interest Expenses Non-interest expenses decreased $0.1 million, from $19.8 million in the third quarter of 2010 to $19.7 million in the third quarter of 2011.Most of this decline can be attributed to FDIC insurance expense, which decreased $0.6 million due to a change in assessment base methodology.Additionally, advertising expenses declined $0.3 million, or 38.7%, from the third quarter of 2010.These decreases were partially offset by increased salaries and employee benefit expenses ($0.5 million) and other expenses ($0.2 million). Balance Sheet Trends Loans have increased $28 million (1.5%), from June 30, 2011, to $1.93 billion, primarily due to increases in commercial real estate loans of $14.6 million (2%), residential real estate loans of $8.6 million (1%) and home equity loans of $6.7 million (2%), which were partially offset by a decrease in commercial and industrial loans of $1.8 million (1%). 3 Total average depository balances decreased $25.6 million, or 1.1%, from the quarter ended June 30, 2011 to the quarter ended September 30, 2011.This decrease was primarily the result of a decrease in time deposits ($47.1 million) that was partially offset by increases in savings deposits ($9.9 million), interest-bearing demand deposits ($7.0 million) and noninterest-bearing deposits ($4.6 million). Income Tax Expense The Company’s effective income tax rate for the third quarter of 2011 was 33.5% compared to 32.1% for the year ended December 31, 2010, and 31.4% for the quarter ended September 30, 2010.The effective rate is based upon the Company’s expected tax rate for the year ending December 31, 2011.During the quarters ended September 30, 2011, and September 30, 2010, the Company realized $0.1 million of previously unrecognized tax positions. Capitalization and Liquidity One of the Company’s strengths is that it is highly profitable while maintaining strong liquidity and capital.With respect to liquidity, the Company’s loan to deposit ratio was 87.8% and the loan to asset ratio was 71.7% at September 30, 2011.The Company maintained investment securities totaling 15.5% of assets as of this date.Further, the Company’s deposit mix is weighted heavily toward checking and saving accounts that fund 48.5% of assets at September 30, 2011.Time deposits fund 33.2% of assets at September 30, 2011, but very few of these deposits are in accounts that have balances of more than $250,000, reflecting the core retail orientation of the Company. The Company is also strongly capitalized. The Company’s tangible equity ratio was 9.7% at September 30, 2011 compared to 10.0% at December 31, 2010.At September 30, 2011, City National Bank’s Leverage Ratio is 9.18%, its Tier I Capital ratio is 12.10%, and its Total Risk-Based Capital ratio is 13.10%.These regulatory capital ratios are significantly above levels required to be considered “well capitalized,” which is the highest possible regulatory designation. On September 29, 2011, the Board approved a quarterly cash dividend of 34 cents per share payable October 31, 2011, to shareholders of record as of October 14, 2011.During the quarter ended September 30, 2011, the Company repurchased 227,977 common shares at a weighted average price of $27.83 as part of a one million share repurchase plan authorized by the Board of Directors in July 2011.At September 30, 2011, the Company could repurchase approximately 772,000 shares under this plan. City Holding Company is the parent company of City National Bank of West Virginia.City National operates 68 branches across West Virginia, Eastern Kentucky and Southern Ohio. 4 Forward-Looking Information This news release contains certain forward-looking statements that are included pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. Such information involves risks and uncertainties that could result in the Company's actual results differing from those projected in the forward-looking statements. Important factors that could cause actual results to differ materially from those discussed in such forward-looking statements include, but are not limited to, (1) the Company may incur additional loan loss provision due to negative credit quality trends in the future that may lead to a deterioration of asset quality; (2) the Company may incur increased charge-offs in the future; (3) the Company could have adverse legal actions of a material nature; (4) the Company may face competitive loss of customers; (5) the Company may be unable to manage its expense levels; (6) the Company may have difficulty retaining key employees; (7) changes in the interest rate environment may have results on the Company’s operations materially different from those anticipated by the Company’s market risk management functions; (8) changes in general economic conditions and increased competition could adversely affect the Company’s operating results; (9) changes in other regulations and government policies affecting bank holding companies and their subsidiaries, including changes in monetary policies, could negatively impact the Company’s operating results; (10) the Company may experience difficulties growing loan and deposit balances; (11) the current economic environment poses significant challenges for us and could adversely affect ourfinancial condition and results of operations; (12) continued deterioration in the financial condition of the U.S. banking system may impact the valuations of investments the Company has made in the securities of other financial institutions resulting in either actual losses or other than temporary impairments on such investments; and (13)the effects of the Wall Street Reform and Consumer Protection Act (the “Dodd-Frank Act”) recently adopted by the United States Congress. Forward-looking statements made herein reflect management’s expectations as of the date such statements are made. Forward-looking statements made herein reflect management's expectations as of the date such statements are made. Such information is provided to assist stockholders and potential investors in understanding current and anticipated financial operations of the Company and is included pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. The Company undertakes no obligation to update any forward-looking statement to reflect events or circumstances that arise after the date such statements are made.Further, the Company is required to evaluate subsequent events through the filing of its September 30, 2011 Form 10-Q.The Company will continue to evaluate the impact of any subsequent events on the preliminary September 30, 2011 results and will adjust the amounts if necessary. 5 CITY HOLDING COMPANY AND SUBSIDIARIES Financial Highlights (Unaudited) Three Months Ended September 30, Percent Change Earnings ($000s, except per share data): Net Interest Income (FTE) $ $ % Net Income available to common shareholders % Earnings per Basic Share % Earnings per Diluted Share % Key Ratios (percent): Return on Average Assets % % % Return on Average Tangible Equity % % % Net Interest Margin % % )% Efficiency Ratio % % )% Average Shareholders' Equity to Average Assets % % )% Consolidated Risk Based Capital Ratios (a): Tier I % % )% Total % % )% Tangible Equity to Tangible Assets % % )% Common Stock Data: Cash Dividends Declared per Share $ $ - Book Value per Share % Tangible Book Value per Share % Market Value per Share: High % Low )% End of Period )% Price/Earnings Ratio (b) )% Nine Months Ended September 30, Percent Change Earnings ($000s, except per share data): Net Interest Income (FTE) $ $ )% Net Income available to common shareholders % Earnings per Basic Share % Earnings per Diluted Share % Key Ratios (percent): Return on Average Assets % % % Return on Average Tangible Equity % % % Net Interest Margin % % )% Efficiency Ratio % % % Average Shareholders' Equity to Average Assets % % )% Common Stock Data: Cash Dividends Declared per Share $ $ - Market Value per Share: High )% Low )% Price/Earnings Ratio (b) )% (a) September 30, 2011 risk-based capital ratios are estimated (b) September 30, 2011 price/earnings ratio computed based on annualized third quarter 2011 earnings CITY HOLDING COMPANY AND SUBSIDIARIES Financial Highlights (Unaudited) Book Value and Market Price Range per Share Market Price Book Value per Share Range per Share March 31 June 30 September 30 December 31 Low High $ Earnings per Basic Share Quarter Ended March 31 June 30 September 30 December 31 Year-to-Date $ ) Earnings per Diluted Share Quarter Ended March 31 June 30 September 30 December 31 Year-to-Date $ ) CITY HOLDING COMPANY AND SUBSIDIARIES Consolidated Statements of Income (Unaudited) ($ in 000s, except per share data) Three Months Ended September 30, Interest Income Interest and fees on loans $ $ Interest on investment securities: Taxable Tax-exempt Interest on federal funds sold 13 12 Total Interest Income Interest Expense Interest on deposits Interest on short-term borrowings 90 86 Interest on long-term debt Total Interest Expense Net Interest Income Provision for loan losses - Net Interest Income After Provision for Loan Losses Non-Interest Income Total investment securities impairment losses ) ) Noncredit impairment losses recognized in other comprehensive income Net investment securities impairment losses ) ) Gains on sale of investment securities Net investment securities gains (losses) ) Service charges Insurance commissions Trust and investment management fee income Bank owned life insurance Other income Total Non-Interest Income Non-Interest Expense Salaries and employee benefits Occupancy and equipment Depreciation FDIC insurance expense Advertising Bankcard expenses Postage, delivery, and statement mailings Office supplies Legal and professional fees Telecommunications Repossessed asset (gains)/losses, net of expenses Other expenses Total Non-Interest Expense Income Before Income Taxes Income tax expense Net Income Available to Common Shareholders $ $ Distributed earnings allocated to common shareholders $ $ Undistributed earnings allocated to common shareholders Net earnings allocated to common shareholders $ $ Average common shares outstanding Effect of dilutive securities: Employee stock options 68 56 Shares for diluted earnings per share Basic earnings per common share $ $ Diluted earnings per common share $ $ CITY HOLDING COMPANY AND SUBSIDIARIES Consolidated Statements of Income (Unaudited) ($ in 000s, except per share data) Nine months ended September 30, Interest Income Interest and fees on loans $ $ Interest on investment securities: Taxable Tax-exempt Interest on federal funds sold 39 13 Total Interest Income Interest Expense Interest on deposits Interest on short-term borrowings Interest on long-term debt Total Interest Expense Net Interest Income Provision for loan losses Net Interest Income After Provision for Loan Losses Non-Interest Income Total investment securities impairment losses ) ) Noncredit impairment losses recognized in other comprehensive income Net investment securities impairment losses ) ) Gains on sale of investment securities Net investment securities gains (losses) ) Service charges Insurance commissions Trust and investment management fee income Bank owned life insurance Other income Total Non-Interest Income Non-Interest Expense Salaries and employee benefits Occupancy and equipment Depreciation FDIC insurance expense Advertising Bankcard expenses Postage, delivery, and statement mailings Office supplies Legal and professional fees Telecommunications Repossessed asset losses, net of expenses Other expenses Total Non-Interest Expense Income Before Income Taxes Income tax expense Net Income Available to Common Shareholders $ $ Distributed earnings allocated to common shareholders $ $ Undistributed earnings allocated to common shareholders Net earnings allocated to common shareholders $ $ Average common shares outstanding Effect of dilutive securities: Employee stock options 77 64 Shares for diluted earnings per share Basic earnings per common share $ $ Diluted earnings per common share $ $ CITY HOLDING COMPANY AND SUBSIDIARIES Consolidated Statements of Changes in Stockholders' Equity (Unaudited) ($ in 000s) Three Months Ended September 30, 2011 September 30, 2010 Balance at July 1 $ $ Net income Other comprehensive income: Change in unrealized gain on securities available-for-sale ) Change in unrealized (loss) on interest rate floors - ) Cash dividends declared ($0.34/share) ) ) Issuance of stock award shares, net Exercise of 1,100 stock options 15 - Purchase of 227,977 common shares of treasury ) - Purchase of 111,136 common shares of treasury - ) Balance at September 30 $ $ Nine Months Ended September 30, 2011 September 30, 2010 Balance at January 1 $ $ Net income Other comprehensive income: Change in unrealized gain on securities available-for-sale 92 Change in unrealized (loss) on interest rate floors ) ) Cash dividends declared ($1.02/share) ) ) Issuance of stock award shares, net Exercise of 6,576 stock options - Exercise of 1,700 stock options - 46 Purchase of 675,501 common shares of treasury ) - Purchase of 408,151 common shares of treasury - ) Balance at September 30 $ $ CITY HOLDING COMPANY AND SUBSIDIARIES Condensed Consolidated Quarterly Statements of Income (Unaudited) ($ in 000s, except per share data) Quarter Ended September 30 June 30 March 31 December 31 September 30 Interest income $ Taxable equivalent adjustment Interest income (FTE) Interest expense Net interest income Provision for loan losses - Net interest income after provision for loan losses Noninterest income Noninterest expense Income before income taxes Income tax expense Taxable equivalent adjustment Net income available to common shareholders $ Distributed earnings allocated to common shareholders $ Undistributed earnings allocated to common shareholders Net earnings allocated to common shareholders $ Average common shares outstanding Effect of dilutive securities: Employee stock options 68 73 82 69 56 Shares for diluted earnings per share Basic earnings per common share $ Diluted earnings per common share Cash dividends declared per share Net Interest Margin % CITY HOLDING COMPANY AND SUBSIDIARIES Non-Interest Income and Non-Interest Expense (Unaudited) ($ in 000s) Quarter Ended September 30 June 30 March 31 December 31 September 30 Non-Interest Income: Service charges $ Insurance commissions Trust and investment management fee income Bank owned life insurance Other income Subtotal Total investment securities impairment losses ) - - ) ) Noncredit impairment losses recognized in other comprehensive income - - Net investment securities impairment losses ) - - ) ) Gain (loss) on sale of investment securities - (1 ) Total Non-Interest Income $ Non-Interest Expense: Salaries and employee benefits $ Occupancy and equipment Depreciation FDIC insurance expense Advertising Bankcard expenses Postage, delivery and statement mailings Office supplies Legal and professional fees Telecommunications Repossessed asset (gains) losses, net of expenses (7
